Exhibit 99.1 David P. Reed Phil Bourdillon/Gene Heller President, North American Operations Silverman Heller Associates (714) 549-0421, x8245 (310) 208-2550 CERADYNE, INC. RECEIVES $8 MILLION ESAPI ORDER Costa Mesa, Calif.—September 17, 2009—Ceradyne, Inc. (NASDAQ: CRDN) received an $8 million ESAPI (Enhanced Small Arms Protective Inserts) order which is expected to be shipped in the first quarter of 2010. This order is a delivery order issued by the Defense Supply Center Philadelphia against a larger ID/IQ (Indefinite Delivery/Indefinite Quantity) three-year contract issued in December 2007. Ceradyne’s practice is to only book firm delivery orders such as the above $8 million as backlog for scheduled delivery. David P. Reed, Ceradyne President North American Operations, commented:“We are very pleased to have received this order and will continue to ship this ESAPI product on time with the high standards of quality required. The government ordered the maximum quantity on this contract and this delivery order closes the contract.
